      Case 3:20-cv-00169-DPM Document 12 Filed 08/18/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JOHN BRANDON                                                 PLAINTIFF

v.                       No. 3:20-cv-169-DPM

ROBERT MEYER, Individually, and in his
Official Capacity as an Arkansas State
Game and Fish Officer                                     DEFENDANT

                                ORDER
     Motion to dismiss, Doc. 6, partly granted as modified and partly
denied. The amended complaint adds claims for injunctive relief. But
it repeats federal and state claims for damages against Meyer in his
official capacity. All these damages claims are barred and therefore
dismissed without prejudice.        Smith v. Arkansas Highway Police,
No. 4:13-cv-301-JLH, Doc. 20, at 6-7 & 22 (E.D. Ark. 7 October 2013);
Hart v. United States, 630 F.3d 1085, 1091 (8th Cir. 2011). In addition,
Brandon's state claims for injunctive relief against Meyer in his official
capacity are also dismissed without prejudice as barred. Pennhurst State
School & Hospital v. Halderman, 465 U.S. 89, 106 (1984). But, Brandon's
federal and state claims for a declaratory judgment, and his federal
claims for injunctive relief, may proceed. American Re-Insurance Co. v.
Janklow, 676 F.2d 1177, 1183 (8th Cir. 1982).
Case 3:20-cv-00169-DPM Document 12 Filed 08/18/20 Page 2 of 2



So Ordered.

                                             ,
                            D .P. Marshall Jr.
                            United States District Judge




                             -2-
